                           Case 3:19-cr-00044-MCR Document 49 Filed 05/11/20 Page 1 of 9
NDFL 245C (Rev. 11/16) Amended Judgment in a Criminal Case                                                                 (NOTE: Identify Changes with Asterisks (*))
                       Sheet 1



                                            UNITED STATES DISTRICT COURT
                                                                 Northern District of Florida
               UNITED STATES OF AMERICA                                          )   AMENDED JUDGMENT IN A CRIMINAL CASE
                                      v.                                         )
                                                                                 )   Case Number: 3:19cr44-001/MCR
                  GUYLAND W. THOMPSON                                            )
                                                                                     USM Number: 26413-017
                                                                                 )
Date of Original Judgment: February 5, 2020                                      )   Ryan Michael Cardoso (Retained)
                                           (Or Date of Last Amended Judgment)        Defendant’s Attorney
                                                                                 )
Reason for Amendment:
                                                                                 )
   Correction of Sentence on Remand (18 U.S.C. 3742(f)(1) and (2))                       Modification of Supervision Conditions (18 U.S.C. §§ 3563(c) or 3583(e))
   Reduction of Sentence for Changed Circumstances (Fed. R. Crim.
                                                                                 )       Modification of Imposed Term of Imprisonment for Extraordinary and
   P. 35(b))                                                                     )       Compelling Reasons (18 U.S.C. § 3582(c)(1))
   Correction of Sentence by Sentencing Court (Fed. R. Crim. P. 35(a))
                                                                                 )       Modification of Imposed Term of Imprisonment for Retroactive Amendment(s)
                                                                                 )       to the Sentencing Guidelines (18 U.S.C. § 3582(c)(2))
   Correction of Sentence for Clerical Mistake (Fed. R. Crim. P. 36)
                                                                                 )
                                                                                         Direct Motion to District Court Pursuant to      28 U.S.C. § 2255 or
                                                                                 )
                                                                                             18 U.S.C. § 3559(c)(7)
                                                                                 )
                                                                                         Modification of Restitution Order (18 U.S.C. § 3664) (Per Order #48)

THE DEFENDANT:
    pleaded guilty to count(s)         One through Twenty-Three of the Information on May 9, 2019
   pleaded nolo contendere to count(s)
   which was accepted by the court.
   was found guilty on count(s)
   after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section                        Nature of Offense                                                             Offense Ended             Count

18 U.S.C. § 1343                       Wire Fraud                                                                    August 1, 2018            1 - 20

26 U.S.C. § 7201                       Attempt to Evade or Defeat Taxes                                              February 7, 2018          21 - 23

       The defendant is sentenced as provided in pages 2 through                     9          of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
    The defendant has been found not guilty on count(s)
    Count(s)                                                           is   are dismissed on the motion of the United States.
          It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                     January 17, 2020
                                                                                     Date of Imposition of Judgment

                                                                                         s/   M. Casey Rodgers
                                                                                     Signature of Judge
                                                                                     M. Casey Rodgers, United States District Judge
                                                                                     Name and Title of Judge
                                                                                     May 11, 2020
                                                                                     Date
                         Case 3:19-cr-00044-MCR Document 49 Filed 05/11/20 Page 2 of 9
NDFL 245C (Rev. 11/16)     Amended Judgment in a Criminal Case
                           Sheet 2 — Imprisonment                                                         (NOTE: Identify Changes with Asterisks (*))

                                                                                                       Judgment — Page       2       of          9
 DEFENDANT:                 GUYLAND W. THOMPSON
 CASE NUMBER:               3:19cr44-001/MCR

                                                             IMPRISONMENT
         The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:

         51 months as to Counts One through Twenty-Three, with said terms to run concurrently, one with the other.


          The court makes the following recommendations to the Bureau of Prisons:

          Absent a medical designation, the court strongly recommends to the Bureau of Prisons that the defendant
          be designated to FPC, Pensacola, Florida.




          The defendant is remanded to the custody of the United States Marshal.

          The defendant shall surrender to the United States Marshal for this district:
                at                                    a.m.         p.m.     on                                                   .
                as notified by the United States Marshal.

          The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
                before 12:00 p.m. on             March 2, 2020                 as notified by the Probation or Pretrial Services Office.

                as notified by the United States Marshal.

                                                                  RETURN
 I have executed this judgment as follows:




         Defendant delivered on                                                           to

 at                                                 , with a certified copy of this judgment.


                                                                                                    UNITED STATES MARSHAL

                                                                          By
                                                                                                DEPUTY UNITED STATES MARSHAL
                         Case 3:19-cr-00044-MCR Document 49 Filed 05/11/20 Page 3 of 9

NDFL 245C (Rev. 11/16)     Amended Judgment in a Criminal Case
                           Sheet 3 — Supervised Release                                                 (NOTE: Identify Changes with Asterisks (*))

                                                                                                      Judgment—Page       3     of           9
DEFENDANT:                GUYLAND W. THOMPSON
CASE NUMBER:              3:19cr44-001/MCR

                                                       SUPERVISED RELEASE
        Upon release from imprisonment, you will be on supervised release for a term of:

        3 years as to Counts One through Twenty-Three, with said terms to run concurrently, one with the other.



                                                   MANDATORY CONDITIONS

1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                 The above drug testing condition is suspended, based on the court's determination that you
                 pose a low risk of future substance abuse. (check if applicable)
4.         You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
5.         You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
6.         You must participate in an approved program for domestic violence. (check if applicable)



You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                         Case 3:19-cr-00044-MCR Document 49 Filed 05/11/20 Page 4 of 9

NDFL 245C (Rev. 11/16)      Amended Judgment in a Criminal Case
                            Sheet 3A — Supervised Release                                                (NOTE: Identify Changes with Asterisks (*))

                                                                                               Judgment—Page          4         of           9
DEFENDANT:                   GUYLAND W. THOMPSON
CASE NUMBER:                 3:19cr44-001/MCR

                                     STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
      time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
      the court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
      was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
      tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                     Date
                        Case 3:19-cr-00044-MCR Document 49 Filed 05/11/20 Page 5 of 9

NDFL 245C(Rev. 11/16)     Amended Judgment in a Criminal Case
                          Sheet 3D — Supervised Release                              (NOTE: Identify Changes with Asterisks (*))

                                                                                    Judgment—Page        5      of         9
DEFENDANT:                GUYLAND W. THOMPSON
CASE NUMBER:              3:19cr44-001/MCR

                                     SPECIAL CONDITIONS OF SUPERVISION


    1. You will be evaluated for mental health and referred to treatment as determined necessary through an
       evaluation process.
    2. You will be prohibited from holding any employment associated with the operation of a charitable
       organization.
    3. Any unpaid restitution balance must be paid in monthly installment payments of not less than $500 to
       commence within 30 days of your release from custody.
    4. You will be required to provide the probation officer with all requested financial information, both
       business and personal.
    5. You must not incur new credit charges, or open additional lines of credit without the prior approval of
       your probation officer unless and until your restitution and money forfeiture judgment obligations are
       satisfied.
    6. You must not transfer or dispose of any asset, or your interest in any asset, without the prior approval of
       your probation officer unless and until your restitution and money forfeiture judgment obligations are
       satisfied.
    7. You must pay restitution in the amount of $159,362.00 plus interest (Counts 21-23) to the IRS: Internal
       Revenue Service-RACS, Attn: Mail Stop 6261, Restitution, 333 W. Pershing Avenue, Kansas City, MO
       64108.
    8. You must submit your person, property, house, residence, vehicle, papers, computers [as defined in 18
       U.S.C. § 1030(e)(1)], other electronic communications or data storage devices or media, or office, to a
       search conducted by a United States probation officer. Failure to submit to a search may be grounds for
       revocation of release. You must warn any other occupants that the premises may be subject to searches
       pursuant to this condition. An officer may conduct a search pursuant to this condition only when
       reasonable suspicion exists that you have violated a condition of your supervision and that the areas to be
       searched contain evidence of this violation. Any search must be conducted at a reasonable time and in a
       reasonable manner.
NDFL 245C (Rev. 11/16)
                          Case 3:19-cr-00044-MCR Document 49 Filed 05/11/20 Page 6 of 9
                            Amended Judgment in a Criminal Case
                             Sheet 5 — Criminal Monetary Penalties                                         (NOTE: Identify Changes with Asterisks (*))

                                                                                                   Judgment — Page       6        of          9
 DEFENDANT:                        GUYLAND W. THOMPSON
 CASE NUMBER:                      3:19cr44-001/MCR

                                               CRIMINAL MONETARY PENALTIES
     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                         Assessment                JVTA Assessment*      Fine                Restitution
                                                                                             $652,000.61* (per Order #48)
 TOTALS            $      2,300.00              $ 0 – none             $ 0 – waived          [Plus an additional $159,362.00, see
                                                                                             condition of supervised release #7.]


    The determination of restitution is deferred until                            .   An Amended Judgment in a Criminal Case
    (AO 245C) will be entered after such determination.


    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

    If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
    the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
    before the United States is paid.

 Name of Payee                                                        Total Loss**                   Restitution Ordered

 United Way of Santa Rosa County Inc.                                       $431,074.77                           $431,074.77
 Attn: Kyle Holley, Closing Administrator
 P.O. Box 284
 Milton FL 32572

 Interfaith Ministries                                                          $40,658.19                           $40,658.19
 Attn: Shirley Cornett, Executive Director
 4435 Gulf Breeze Pkwy
 Gulf Breeze, FL 32563

 Family Resource Program                                                        $39,188.62                           $39,188.62
 Attn: Jewell Miller, Vice President
 6607 Elva Street
 Milton, FL 32570


 Early Learning Coalition                                                       $19,594.31                           $19,594.31
 Attn: Melissa Stuckey, Executive Director
 6460 Justice Avenue
 Milton, FL 32570


 Feeding the Gulf Coast                                                         $15,675.45                           $15,675.45
 Attn: Cathy Pope, President & CEO
 5709 Industrial Blvd
 Milton, FL 32583

 The ARC of the Emerald Coast Santa Rosa                                        $15,675.45                           $15,675.45
 Attn: John Roper
 6225 Dixie Road
 Milton, FL 32570
                         Case 3:19-cr-00044-MCR Document 49 Filed 05/11/20 Page 7 of 9

NDFL 245C (Rev. 11/16)      Amended Judgment in a Criminal Case
                            Sheet 5B — Criminal Monetary Penalties                     (NOTE: Identify Changes with Asterisks (*))

                                                                                             Judgment—Page        7     of    9
DEFENDANT:                     GUYLAND W. THOMPSON
CASE NUMBER:                   3:19cr44-001/MCR

                                                 ADDITIONAL RESTITUTION PAYEES

Name of Payee                                                        Total Loss*      Restitution Ordered


Gulf Breeze Presbyterian Church                                           $3,918.86                   $3,918.86
Re: Weekend Backpack/Food Nutrition Program
Attn: Beth Minor
100 Andrew Jackson Trail
Gulf Breeze, FL 32561

East Milton Elementary School                                             $3,918.86                   $3,918.86
Re: Weekend Backpack/Food Nutrition Program
Attn: Terry Paschall, Principal
5156 Ward Basin Rd.
Milton, FL 32583

Outreach Navarre Inc.                                                     $3,918.86                   $3,918.86
Attn: Michelle Abrams, President
8668 Navarre Parkway #225
Navarre, FL 32566

Favor House of Northwest Florida                                         $15,675.45                  $15,675.45
Attn: Sue Hand, Executive Director
2001 W. Blount St.
Pensacola, FL 32501

Santa Rosa Kids House                                                    $13,716.02                  $13,716.02
Attn: Keith Ann Campbell
5643 Stewart Street
Milton, FL 32570

Santa Rosa Bridges Out of Poverty                                        $15,675.45                  $15,675.45
Attn: Karen Barber, President
P.O. Box 4693
Milton, FL 32572

Council on Aging of West Florida Inc.                                     $9,797.15                   $9,797.15
Attn: John Clark, President/CEO
P.O. Box 17066
Pensacola, FL 32522

Big Brothers Big Sisters of Northwest Florida                             $8,817.44                   $8,817.44
Attn: Paula Shell
1320 Creighton Road
Pensacola, FL 32504
                         Case 3:19-cr-00044-MCR Document 49 Filed 05/11/20 Page 8 of 9


NDFL 245C (Rev. 11/16)     Amended Judgment in a Criminal Case
                           Sheet 5B — Criminal Monetary Penalties                                       (NOTE: Identify Changes with Asterisks (*))

                                                                                                          Judgment—Page             8      of         9
DEFENDANT:                 GUYLAND W. THOMPSON
CASE NUMBER:               3:19cr44-001/MCR

                                          ADDITIONAL RESTITUTION PAYEES

Name of Payee                                                                   Total Loss*                Restitution Ordered


Independence for the Blind of West Florida                                            $8,817.44                               $8,817.44
Attn: Jason Grills
3107 North Davis Highway
Pensacola, FL 32503


Community Health Northwest Florida                                                    $5,878.29                               $5,878.29
Attn: Chandra Smiley, CEO
2315 W. Jackson St.
Pensacola, FL 32505

TOTALS                                                                             $ 652,000.61                         $ 652,000.61




       Restitution amount ordered pursuant to plea agreement $


       The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
       the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6
       may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).


       The court determined that the defendant does not have the ability to pay interest and it is ordered that:

                   the interest requirement is waived for the            fine            Restitution (re: $652,000.61 amount only)*.

                   the interest requirement for the                      fine           restitution is modified as follows:


       * Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
       ** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses
          committed on or after September 13, 1994, but before April 23, 1996.
                         Case 3:19-cr-00044-MCR Document 49 Filed 05/11/20 Page 9 of 9


NDFL 245C (Rev. 11/16)      Amended Judgment in a Criminal Case
                            Sheet 6 — Schedule of Payments                                                    (NOTE: Identify Changes with Asterisks (*))

                                                                                                            Judgment — Page       9      of          9
 DEFENDANT:                 GUYLAND W. THOMPSON
 CASE NUMBER:               3:19cr44-001/MCR

                                                     SCHEDULE OF PAYMENTS

 Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

 A         Lump sum payment of           $ 2,300.00 due immediately, Special Monetary Assessment

                  not later than                                  , or
                  in accordance with                  C           D            E,       F below; or

 B         Payment to begin immediately (may be combined with                  C,          D, or               F below); or

 C         Payment in equal                               (e.g., weekly, monthly, quarterly) installments of $                over a period of
                          (e.g., months or years), to commence                      (e.g., 30 or 60 days) after the date of this judgment; or

 D         Restitution Payments in equal monthly (e.g., weekly, monthly, quarterly) installments of $500.00      over a period of
              years      (e.g., months or years), to commence   30 days (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

 E         Payment during the term of supervised release will commence within                 (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

 F         Special instructions regarding the payment of criminal monetary penalties:
           *Special Monetary Assessment of $2,300.00 (Counts 1-23). Restitution of $652,000.61 (per Order #48 as to Counts 1-20). An
           additional Restitution amount of $159,362.00 as to Counts 21-23 (see condition of supervised release #7).


 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
 during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
 Inmate Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

      Joint and Several

      Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.




      The defendant shall pay the cost of prosecution.

      The defendant shall pay the following court cost(s):

      The defendant shall forfeit the defendant’s interest in the following property to the United States:
      See Final Order of Forfeiture (doc. #38) entered on January 10, 2020 for approximately $59,909.30 and $151,958.98 previously
      seized. See Forfeiture Money Judgment (doc. #21) entered on July 10, 2019 in the amount of $430,132.33.

 Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
 interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
